Case 1:18-cr-00204-NGG-VMS Document 420 Filed 03/13/19 Page 1 of 1 PageID #: 4175




                                                  March 13, 2019

     VIA ECF

     The Honorable Nicholas G. Garaufis
     United States District Judge
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

                    Re:     United States v. Raniere, et al., 18 Crim. 204 (NGG)

     Dear Judge Garaufis:

             We write on behalf of Kathy Russell to respectfully request that, given her limited
     financial resources and the cost of traveling and staying in New York City, Ms. Russell
     be permitted to appear telephonically for the status conference currently scheduled for
     Monday, March 18 at 11:00 A.M. The government does not oppose this request.

            We appreciate the Court’s consideration.

                                                  Respectfully submitted,

                                                  /s/ Justine A. Harris

                                                  Justine A. Harris

     cc: All Counsel (via ECF)
